Citation Nr: 1423469	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board was held in June 2012, the transcript is of record.

The Board has remanded this claim several times, most recently in November 2013 for a more comprehensive medical nexus opinion addressing the etiology of the Veteran's bilateral hearing loss, particularly insofar as whether it is related or attributable to his military service.  

This appeal was processed using VA's Veterans Benefits Management System (VBMS), which is a paperless claims processing system, so entirely electronic.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide Veterans' claims for benefits.  Because the current appeal was processed as part of the VBMS, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The additional issue of entitlement to a total disability rating based on individual unemployability (TDIU), which was not addressed by the Agency of Original Jurisdiction (AOJ) pursuant to the Board's September 2012 request, is again being referred to the AOJ for initial adjudication.  

Also, unfortunately, as still additional medical comment is needed, the Board is again remanding this hearing loss claim to the AOJ.



REMAND

Given that earlier requests for clarification from a prior VA examiner have not yielded comprehensively informed opinions on the etiology of the Veteran's bilateral hearing loss, with particular consideration of all competent lay testimony regarding noise exposure and the onset of symptoms, the Board is directing the Veteran undergo another VA Compensation examination for the required medical comment on this determinative issue of causation.  

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1. Schedule the Veteran for another VA compensation examination, this time preferably with an otolaryngologist (ear, nose and throat (ENT) specialist), but in any event not with the audiologist who previously examined him, to determine whether his bilateral hearing loss was incurred during his active military service.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral hearing loss was incurred during or is otherwise etiologically related to his active military service from June 1966 to April 1970, or, if sensorineural, developed to a compensable degree within one-year of his separation from service, so by April 1971.

In providing this requested medical nexus opinion, the examiner is directed to review the clinical findings of the earlier VA audiological examiner (most recently as set forth in a December 2013 VA examination addendum).  But contrary to the prior examiner's consistent finding that the Veteran's occupational duties in service were limited to mail handler (and therefore only involved very limited noise exposure), the current examiner is directed to consider the Veteran's May 2013 statement describing excessive noise exposure from mortar explosions and working in proximity to the flight line without hearing protection.  Please also consider the Veteran's June 2012 hearing testimony regarding instances of noise exposure during his service (see pages 3 and 9 of the hearing transcript).

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

2. Review the report of the examination to ensure it is responsive to the question asked.  If not, take corrective action by obtaining all necessary additional information.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

3. 
Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

